DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/05/2022 has been entered.


Response to Amendment
The Office Action is in response to Applicant’s Amendment filed 07/05/2022. Claims 1 has been amended. No claims have been added. Claim 7 has been canceled. Currently, claims 1-6 are pending.

Response to Arguments
1.	Applicant’s response, see pg. 3-5, filed 07/05/2022, with respect to the rejection(s) of claim(s) 1-6 under 35 U.S.C. 103 as being unpatentable over Gao (US 5,766,549) and further in view of Mordechai et al. (US 2013/0137134), have been fully considered and are persuasive, therefore, the rejections have been withdrawn. 

Allowable Subject Matter
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record does not specifically disclose or reasonably suggest, a method comprising of drying the slide at 26-34 °C for about 0.5 hour; and subsequently to the drying, analyzing the sample by infrared spectroscopy.
The closest art of record teaches the following;
Gao (US 5,766,549) discloses a method for automatically drying blood smears upon slides (col. 1; lines 14-18). The reference teaches of drying a slide at 26-34 C (Col. 4; lines 35-59 teaches of drying the slide at about 10 to 20 C above ambient temperature in normal ambient range of 65° F (18 C) to 85° F (29 C). The addition of 10 C to 20 C would give a temperature range of 28 C to 39 C, which falls in the the range of the claim recitation.)
Mordechai et al.  (US 2013/0137134) discloses a method for diagnosis of a hematological malignancy of a subject (Abstract). Mordechai et al.  teaches of washed PBMC cells that are deposited on zinc selenide (ZnSe) slides to form approximately a monolayer of cells. The cells are then air dried for 1 h under laminar flow to remove water. The dried cells were then measured by FTIR microspectroscopy [0118].
Beer (US 2011/0215081) discloses a slide processing apparatus that controls the temperature and orientation of a microscope slide carrying one or more specimens (Abstract). The reference discloses that conventional convection ovens can dry vertically oriented slides in about 30 minutes to about 2 hours [0007]. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUGH H MAUPIN whose telephone number is (571)270-1495. The examiner can normally be reached M-F 7:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUGH MAUPIN/           Primary Examiner, Art Unit 2884